Citation Nr: 1825022	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-20 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for service connection for residuals of a fracture, tibia and fibula, left leg. 

2.  Entitlement to service connection for keratoconus (also claimed as defective vision and vision impairment to include as secondary to hypertension).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and June 1982 to May 1986.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, jurisdiction later being transferred to the RO located in Los Angeles. 

A July 2015 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.

These matters were previously before the Board in September 2015 and April 2017, at which times they were remanded for additional development.  

A January 2018 rating decision granted claims of service connection for right knee tendonitis, left knee tendonitis, residuals of a fracture of the tibia and fibula of the right leg, and residuals of a head injury.  Therefore, these claims are no longer on appeal before the Board.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 



FINDINGS OF FACT

1.  The Veteran does not have a left tibia or fibula fracture or residuals thereof during the pendency of the appeal or shown to be related to inservice occurrence or event.

2.  Keratoconus is unrelated to service and is not shown to be caused by or made worse by service connected hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left tibia or fibula fracture or residuals thereof are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for a grant of service connection for keratoconus have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording adequate VA examinations.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

Service connection claims

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. § 1131 (2012). Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal. In the absence of proof of a disability during that period, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

A June 1981 periodic health assessment showed a history of a fractured left tibia with no current diagnosis.  

Post service treatment records show that the Veteran has been treated for leg and knee pain since December 1993.  At the July 2015 Board hearing, the Veteran testified that he fractured his left leg as a result of a fall during service, in 1979 or 1980.  As a result, the Veteran stated that he was put in a cast for eight to fourteen weeks and unable to deploy on the original schedule.  He stated that he continued to have problems with his knee throughout his military service. 

Post service treatment records show no complaints, diagnosis, or treatment for a left tibia or fibula fracture or residuals thereof.  

The Veteran underwent a VA examination in August 2016.  The examiner noted ostearthritis of the bilateral knees but found only a right fibular fracture with residuals.  No opinion was offered regarding the left leg.

The Veteran was afforded a VA examination in April 2017.  The examiner noted that a periodic health assessment dated in June 1981 noted a prior history of a fractured left tibia. The examiner opined that the Veteran did not have any left leg complaints on examination.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for left tibia or fibula fracture or residuals thereof. As the evidence does not establish that the Veteran had diagnoses of residuals of a left leg fibula or tibia fracture during the period on appeal, the Board finds that service connection is not warranted. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  To the extent the Veteran is contending that he has pain in his left knee, the Veteran was granted service connection for osteoarthritis of the left knee in a January 2018 rating decision.  However, the Board presently finds no additional tibial or fibular fracture residuals.  

Regarding the Veteran's keratoconus, service connection is also not in order.  Service treatment records were completely negative for pertinent complaints of findings.  An August 2016 VA examiner opined that it was less likely than not that the Veteran's eye disorder was due to service but offered no opinion as to whether it was secondary to his hypertension, as alleged by the Veteran.  

Pursuant to the April 2017 Board remand, an addendum opinion was obtained in May 2017.  The examiner opined that the Veteran's keratoconus is less likely than not secondary to or aggravated by his service-connected hypertension.  The examiner provided the following rationale:

Keratoconus is when the cornea thins out and bulges like a cone. Changing the shape of the cornea brings light rays out of focus. The Veteran has keratoconus OU. STRs (sic) note a 2009 examination finding of keratoconus OU; however, this was noted well after military service. At this time, there is no evidence of aggravation beyond natural progression of keratoconus.  Veteran's diagnosis of keratoconus is less likely than not (50 percent or less probability) secondary to or aggravated by (i.e., worsened beyond the normal progression) the Veteran's service-connected hypertension.

Thus the evidence is against a finding that the Veteran's keratoconus is unrelated to service or service connected hypertension.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the residuals of a fracture, tibia and fibula, left leg, is denied.

Service connection for keratoconus (also claimed as defective vision and vision impairment to include as secondary to hypertension) is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


